Title: To John Adams from David Ramsay, 20 September 1787
From: Ramsay, David
To: Adams, John


          
            
              Dear Sir,
              Charleston Septr 20th 1787
            
            Your favor of July 14th with the pamphlet of letters addressed to Dr. Calkoen came to hand a few days since. Many thanks to you for that production. Your predictions of the consequences of the British successes in the Southern States have been so exactly realised as to fill me with admiration of that political sagacity which could so accurately foresee the connexions between causes & effects. It has been your lot to predict what was to happen & mine to relate the same events after they had happened.
            I have also to thank you for your defence of the American constitutions which has also been recieved. This work is universally admired in Carolina & I flatter myself it will be instrumental in diffusing right notions of government. I devoutly wish that the sentiments of it were engraven on the heart of every legislator in the United States. The letter to Mably at the end of it has suggested to me many useful hints on the subject of writing the history of the American revolution.
            The high opinion I entertain of your abilities & information induces me to ask the favor of your sentiments on three or four periods of our history. 1. The rise & progress of the guerre de plume (as you call it) between 1761 & 1775.— What were the points in dispute? How were the arguments handled on both sides? Who the principal writers & what were their arguments & the influence of the whole on the public mind?
            2 the Preedisposing causes & preeparatory steps to Independence. I beg leave to mention an anecdote I have heard of your self which is—that from the peace of Paris 1763 you both expected & wished for that event as unavoidable in the course of things & as highly beneficial to America. I wish to be enabled to trace the progress of Independence from its first conception in The mind of the enlightened few to its final ratification & to mark the causes which opened the

public mind of America & preedisposed it to this great event. I also wish to know how the states stood affected towards it in July 1776. Who were for it—Who against it & the views & arguments on both sides. No man is more capable than yourself for this disquisition as being Pars magna of the whole.
            3 On the subject of our foreign affairs I wish to be informd of the particular reasons which Induced Congress to send ambassadors to the different courts of Europe & the history of their respective negotiations— I am particularly anxious to know every thing relative to the embassy to Holland but most of all of the negotiations which ended in a general peace, and of the gradual reconcilement of the public mind of Great.Britain to the acknowledgment of American Indepence.
            As Dr Gordons work will be out before mine you will greatly oblige me by some general remarks on his performance. If you will be so good as to point out any omissions errors or mistatements in his history I will be enabled to avoid them. On these or on any subject connected with the history of the American revolution I shall recieve your communications with the greatest gratitude. I have finished my work to the close of 1781. The first Volume is transcribed & has been for some months in the hands of some of our best informed citizens for their remarks. I wish not to be in a hurry but to collect information from all quarters. I assure you there is no one person from whom I would expect more than yourself nor one to whom I would more willingly subject my manuscript for perusal if circumstances permitted. Your information & remarks by way of letter will be ever esteemed as one of the greatest of favors. With the most exalted sentiments of respect & esteem I am your most obedient & very / humble servant
            
              David Ramsay
            
            
              P. S in your letters to Dr. Calkoen page 7. you say “I could describe all the sources all the grounds springs principles & motives to Toryism through the continent” On this subject I have often reflected & mean to treat it at some length. Your observations on it would confer on me a favor for which no words are sufficient to express my gratitude.
              
                DR.
              
            
          
          
            It will obviously occur that I do not wish to request your taking any trouble in communicating any information 1 can readily get elsewhere. What I particularly wish for is general observations which are not obvious & not to be found [. . .] accessible books or manuscripts.
          
         